85 N.Y.2d 890 (1995)
West-Fair Electric Contractors et al., Plaintiffs,
v.
Aetna Casualty & Surety Company et al., Defendants.
Court of Appeals of the State of New York.
Decided March 28, 1995.
Concur: Chief Judge KAYE and Judges SIMONS, TITONE, BELLACOSA, SMITH, LEVINE and CIPARICK.
Certification of questions by the United States Court of Appeals for the Second Circuit, pursuant to section 500.17 of *891 the Rules of the Court of Appeals (22 NYCRR 500.17), accepted and the issues presented are to be considered after briefing and argument.